DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on 2/23/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/21.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with a phrase that can be implied (“There is disclosed”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
As to claim 1, it is not clear whether the rotating connection components are being claimed as part of the locking sleeve apparatus.  The preamble recites “A locking sleeve apparatus for securing rotating connection components,” and lines 3-4 recite “an elongate tube configured to slidingly engage an outer profile of a plurality of rotating connection components,” thereby indicating the rotating connection components are for an intended use.  Yet the last two lines of the claim recite “whereby, the plurality of rotating components are mechanically coupled by the elongate tube near at least one end of the elongate tube,” which seems to be a positive recitation of the rotating components, thereby injecting a certain degree of uncertainty as whether the rotating components are being claimed as part of the invention.
For examination purposes, the rotating connection components are not considered to be positively claimed as part of the invention, and any positive recitation of the rotating connection components in claim 1 and its dependents is considered only to further define the components with which the locking sleeve is intended to be used.  Essentially, the claims require and define a locking sleeve only.
As to claim 2, it is unclear how the inner profile of the elongate tube can be defined by commonly available rotating connection components with 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do et al (US 5,269,566).
As to claim 1, Do et al discloses a locking sleeve apparatus for securing rotating connection components, comprising: an elongate tube (124) having an inner profile configured to slidingly engage an outer profile of a plurality of rotating connection components (30, 42); and one or more locking mechanisms (138) positioned internally in the elongate tube near at least one end of the elongate tube; whereby, the plurality of rotating components are mechanically coupled by the elongate tube, and prevented from rotating relative to each other.

As to claim 2, Do et al discloses the locking sleeve apparatus of claim 1, wherein the inner profile of the elongate tube (see Fig. 10) matches commonly available rotating connection components with multi-sided outer profiles.

As to claim 3, Do et al discloses the locking sleeve apparatus of claim 2, wherein the rotating connection components are configured to rotate in opposite directions relative to each other to tighten or loosen.
Do et al meets claim 3 insofar as Do et al’s locking sleeve has an inner profile that is capable of accommodating rotating connection components which are configured to rotate in opposite directions relative to each other to tighten or loosen.

As to claim 4, Do et al discloses the locking sleeve apparatus of claim 3, wherein the elongate tube includes a channel or slot (136) formed into an inner surface to receive the locking mechanism therein.

As to claim 5, Do et al discloses the locking sleeve apparatus of claim 4, wherein the locking mechanism is a resiliently flexible locking clip (138) sized and shaped to engage the channel or slot within the locking sleeve.

As to claim 6, Do et al discloses the locking sleeve apparatus of claim 5, wherein the locking mechanism is accessible from at least one end of the locking sleeve apparatus.

As to claim 7, Do et al discloses the locking sleeve apparatus of claim 5, wherein the locking sleeve apparatus includes a fixed shoulder or flange at one end (see Fig. 10, which shows a plurality of shoulders).


Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Appling (US 4,600,222) discloses a conduit coupling that secures a sleeve to a hex-head fitting to prevent rotation thereof.
	Leber et al (US 2008/0083844) discloses a fitting assembly that employs a sleeve which prevents rotation of the components interior thereof, the sleeve having a hexagonal interior profile matching the exterior of the interior component(s).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679